Exhibit 10.1

 



DEBT EXCHANGE AGREEMENT

 

THIS DEBT EXCHANGE AGREEMENT (this “Debt Exchange Agreement”), dated as of
__________ __, 2019, is entered into by and between Grom Social Enterprises,
Inc., a Florida corporation with its principal offices at 2060 NW Boca Raton
Blvd. #6, Boca Raton, Florida 33431 (the “Company”), and the noteholder set
forth on the signature page hereto (the “Noteholder”).

 

WHEREAS, as of the date set forth on the signature page hereto, the Noteholder
purchased a convertible promissory note of the Company (the “Convertible Note”)
in the principal amount set forth on the signature page hereto, with an interest
rate set forth on the signature page hereto, pursuant to the terms of that
certain Securities Purchase Agreement (the “Securities Purchase Agreement”), by
and among the Company, the Noteholder and certain other noteholders signatory
thereto (the “Additional Noteholders”); and

 

WHEREAS, in order to induce the Noteholder to purchase (severally and not
jointly with the Additional Noteholders), the Convertible Note, as provided for
in the Securities Purchase Agreement, the Company agreed to grant a security
interest to the Noteholder in and to certain collateral of the Company (the
“Collateral”) in order to secure the prompt and complete payment, observance and
performance of under the Convertible Note, pari passu with the Additional
Noteholders, pursuant to the terms of that certain Security Agreement (the
“Security Agreement”), by and among the Company, the Noteholder and the
Additional Noteholders; and

 

WHEREAS, in order to further induce the Noteholder to purchase (severally and
not jointly with the Additional Noteholders), the Convertible Note, as provided
for in the Securities Purchase Agreement, the Company agreed to pledge certain
of its shares (the “Pledged Shares”) of the Company’s common stock, $0.001 par
value per share (“Common Stock”), in order to secure the prompt and complete
payment, observance and performance of under the Convertible Note, pari passu
with the Additional Noteholders, pursuant to the terms of that certain Pledge
Agreement (the “Pledge Agreement”), by and among the Company, the Noteholder and
the Additional Noteholders; and

 

WHEREAS, the Convertible Note’s maturity date (as it may have been amended to
date, the “Maturity Date”), is set forth on the signature page hereto; and

 

WHEREAS, the Convertible Note’s conversion rate (as it may have been amended to
date, the “Conversion Rate”), is set forth on the signature page hereto; and

 

WHEREAS, the aggregate amount of principal and interest that will be due and
payable under the Convertible Note as of the Maturity Date (the “Conversion
Amount”) is set forth on the signature page hereto; and

 

WHEREAS, the Company and the Noteholder desire to convert the entire Conversion
Amount into the number of shares of Common Stock of the Company set forth on the
signature page hereto (the “Exchange Shares”), at a reduced conversion rate of
$0.175 per share.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1.               The Debt Exchange.

 

(a)       Issuance of Shares; Cancellation of Indebtedness. Subject to the terms
and conditions of this Debt Exchange Agreement, at the Closing (as defined
below), the Company shall issue the Exchange Shares to the Noteholder in
exchange for the cancellation of all indebtedness of the Company owed to the
Noteholder as evidenced by the Convertible Note, and for no additional
consideration (the “Debt Exchange”).

 

(b)       General Release. Subject to the terms and conditions of this Debt
Exchange Agreement, at the Closing (as defined below), the Noteholder hereby
releases, waives, discharges and relinquishes any and all rights, claims,
demands, contentions and causes of action of every kind, nature, character and
description whatsoever, whether known or unknown, suspected or unsuspected,
apparent or concealed, fixed or contingent, arising from the Convertible Note,
the Securities Purchase Agreement, the Security Agreement and the Pledge
Agreement (collectively, the “Debt Documents”) on or before the Closing Date,
which it now has or hereafter may be entitled to claim against the Company, its
directors, officers, managers, members, agents and employees (the “Released
Parties”), including but without limiting the generality of foregoing, all
claims arising from or in connection with or otherwise resulting from any
matter, event, state of facts, claim, contention or cause whatsoever, occurring
or existing in connection with or relating to the Debt Documents on or before
the Closing Date (collectively, the “Claims”). The Noteholder agrees that the
waiver and release described in this Section 1(b) applies to all Claims, whether
or not the Noteholder currently knows about them or suspects that they exist.
Notwithstanding anything to the contrary expressed or implied herein, however,
none of the foregoing released Claims shall include any claims against a
Released Party arising by reason of such Released Party’s breach of this Debt
Exchange Agreement. In addition, none of the foregoing releases extend to any
breach of the Debt Exchange Agreement, and no remedies for any such breach are
being released herein.

 

 

 



 1 

 

 

(c)       Fractional Exchange Shares. The Exchange Shares shall be issued in
full satisfaction and payment of all indebtedness of the Company owed to the
Noteholder as evidenced by the Convertible Note. In the event that, as a result
of the Debt Exchange, fractional Exchange Shares would be required to be issued,
such fractional Exchange Shares shall be rounded up or down to the nearest whole
share.

 

(d)       Section 3(a)(9) Exchange Offer. It is the intent of the Company that
the Debt Exchange be effectuated pursuant to an exemption from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
pursuant to Section 3(a)(9) thereunder, and that, therefore, the holding period
of the Convertible Note will, for securities law purposes, be tacked to the
holding period of the Exchange Shares. In this regard, the Company covenants to
use its best efforts to cause its transfer agent to issue certificates
representing the Exchange Shares without any restricted legend, and, if required
by the transfer agent, to obtain an opinion of counsel addressed to the transfer
agent to that effect.

 

2.               Closing Deliveries.

 

(a)             At the Closing, the Company shall deliver to the Noteholder:

 

(i)              a stock certificate or certificates in the name of the
Noteholder, or the Noteholder’s designees, representing the Exchange Shares,
free and clear of all lines and encumbrances, together with evidence of the
calculation of the number of Exchange Shares contemplated by Section 7; and

 

(ii)            such other documents, certificates or other information as the
Noteholder or its counsel may reasonably request.

 

(b)             At the Closing, the Noteholder shall deliver to the Company:

 

(i)              the original Convertible Note, for cancellation. Without
limiting the generality of the foregoing, at the Closing, the Noteholder
acknowledges that the Exchange Shares include consideration for the payment of
all future interest due on or before the Maturity Date under the Convertible
Note; and

 

(ii)       such other documents, certificates or other information as the
Company or its counsel may reasonably request.

 

3.               The Closing. The closing of the Debt Exchange shall occur on
the second business day following the satisfaction of the conditions to closing
set forth in Section 4 below (other than conditions to be satisfied at Closing),
at the offices of The Crone Law Group, P.C. (the “Closing” and, the date on
which the Closing actually occurs the “Closing Date”).

 

4.               Conditions to Closing.

 

(a)             Conditions to the Noteholder’s Obligations. The obligations of
the Noteholder to consummate the transactions contemplated hereby are subject to
the fulfillment by the Company prior to, or at, the Closing of each of the
following conditions, any of which may be waived in writing by the Noteholder:

 

(i)              The representations and warranties of the Company contained in
Section 5 shall be true and correct on and as of the date of the Closing.

 

(ii)            The Company shall have performed or fulfilled all agreements and
obligations contained herein that are required to be performed or fulfilled by
the Company prior to the Closing.

 

(iii)          The Company shall have complied with, and the Debt Exchange shall
be effective under, all federal and state securities laws applicable to the Debt
Exchange. All authorizations, approvals or permits, if any, of any governmental
authority or regulatory body of the United States or any state or foreign
country that are required in connection with the Exchange shall be duly obtained
and effective.

 

(iv)           All corporate and other proceedings required to be taken by the
Company in connection with the Exchange and the other transactions contemplated
hereby and all documents incident thereto shall have been duly and validly
taken, and all necessary consents, approvals or authorizations required to be
obtained by the Company on or prior to the Closing shall have been obtained.

 

 

 



 2 

 

 

(b)             Conditions to the Company’s Obligations. The obligations of the
Company to consummate the transactions contemplated hereby are subject to the
fulfillment by Noteholder prior to, or at, the Closing of each of the following
conditions, any of which may be waived in writing by the Company:

 

(i)              Noteholder shall have delivered the Payoff Letter, the General
Release, the Security Release and the Accredited Investor Certification to the
Company.

 

(ii)            The representations and warranties of the Noteholder contained
in Section 6 shall be true and correct on and as of the date of the Closing.

 

(iii)          The Noteholder shall have performed or fulfilled all agreements,
obligations and conditions contained herein and required to be performed or
fulfilled by it before the Closing.

 

5.               Representations and Warranties of the Company. As of the date
of this Debt Exchange Agreement and as of the Closing, the Company hereby
represents and warrants to the Noteholder that the following representations and
warranties are true and complete as of each respective date:

 

(a)             Organization and Standing. The Company is a corporation duly
organized, validly existing under, and by virtue of, the laws of the State of
Florida, and is in good standing under such laws. The Company has all requisite
corporate power and authority to own and operate its properties and assets and
to carry on its business as presently conducted and as proposed to be conducted.

 

(b)             Corporate Power. The Company has all requisite legal and
corporate power and authority to execute and deliver this Debt Exchange
Agreement and the other agreements contemplated hereby, to sell and issue the
Exchange Shares, and to carry out and perform its obligations under the terms of
this Debt Exchange Agreement and the Debt Exchange.

 

(c)             Authorization. All corporate action on the part of the Company
and its officers, directors and stockholders necessary for the (i)
authorization, execution, delivery and performance of this Debt Exchange
Agreement, (ii) authorization, sale, issuance and delivery of the Exchange
Shares, and (iii) performance of all of the Company’s obligations hereunder,
have been taken or will be taken prior to the Closing. This Debt Exchange
Agreement has been duly executed by the Company and constitutes (or will
constitute) the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to the laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies.

 

(d)             No Conflicts; Consents. The execution, delivery and performance
by the Company of this Debt Exchange Agreement and the documents to be delivered
hereunder and thereunder, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) violate or conflict with the
articles of incorporation or bylaws of the Company, as such have been amended to
date; (b) violate or conflict with any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Company; (c) conflict with, or
result in (with or without notice or lapse of time or both) any violation of, or
default under, or give rise to a right of termination, acceleration or
modification of any obligation or loss of any benefit under any agreement or
other instrument to which the Company is a party, including without limitation
the Convertible Note. No consent, approval, waiver or authorization is required
to be obtained by the Company from any person in connection with the execution,
delivery and performance by the Company of this Debt Exchange Agreement or the
consummation of the transactions contemplated hereby or thereby.

 

(e)             Valid Issuance of Stock. The Exchange Shares have been duly
authorized and, when issued, sold and delivered in compliance with the
provisions of this Debt Exchange Agreement, will be duly and validly issued,
fully paid and nonassessable and issued in compliance with applicable federal
and state securities laws. The Exchange Shares will be free and clear of any
liens or encumbrances; provided, however, that the Exchange Shares shall be
subject to restrictions on transfer under state and/or federal securities laws.
None of the Exchange Shares will be subject to any preemptive rights or rights
of first refusal.

 

 

 



 3 

 

 

(f)              Exemption. It is the intention of the Company that the Debt
Exchange be made pursuant to an exemption from the registration requirements of
the Securities Act pursuant to Section 3(a)(9) thereunder.

 

(g)             Not Acting for Others. The Company acknowledges that the
Noteholder is acting in its individual capacity hereunder and not for any other
holders of the Company’s outstanding convertible promissory notes, including the
Additional Noteholders, and that accordingly, this Debt Exchange Agreement shall
in no way effect the rights of any other holders of the Company’s outstanding
convertible promissory notes, including the Additional Noteholders. The Company
further acknowledges that the Noteholder is making no representations,
warranties or covenants on behalf of such other holders of the Company’s
outstanding convertible promissory notes, including the Additional Noteholders.

 

(h)             OTCQB Compliance. The Company is in compliance with applicable
continued listing requirements of OTCQB tier of the OTC Markets (the “OTCQB”).
There are no proceedings pending or, to the Company’s knowledge, threatened
against the Company relating to the continued listing of the Common Stock on the
OTCQB and the Company has not received any notice of, nor to the Company’s
knowledge is there any basis for, the delisting of the Common Stock from the
OTCQB.

 

6.               Representations and Warranties of the Noteholder. As of the
date of this Debt Exchange Agreement and as of the Closing, Noteholder hereby
represents and warrants to the Company that the following representations and
warranties are true and complete as of each respective date:

 

(a)             Organization and Standing. If the Noteholder is an entity, the
Noteholder is duly organized, validly existing and in good standing under, and
by virtue of, the laws of its jurisdiction of formation.

 

(b)             Corporate Power. If the Noteholder is an entity, the Noteholder
has all power and authority to execute and deliver this Debt Exchange Agreement,
purchase the Exchange Shares, effect the Debt Exchange, and carry out and
perform its obligations under the terms of this Debt Exchange Agreement and the
transactions contemplated hereby.

 

(c)             Authorization. If the Noteholder is an entity, all corporate
action on the part of the Noteholder necessary for the authorization, execution,
delivery and performance of this Debt Exchange Agreement, the purchase of the
Exchange Shares, the Debt Exchange, and the performance of all of the
Noteholder’s obligations hereunder have been taken or will be taken prior to the
Closing. This Debt Exchange Agreement has been duly executed by the Noteholder
and constitutes the valid and legally binding obligation of the Noteholder,
enforceable against the Noteholder in accordance with its terms, subject to the
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies.

 

(d)             For the Noteholder’s Account. The Noteholder represents and
confirms that the Exchange Shares to be issued to the Noteholder hereunder are
being and will be acquired for the Noteholder’s own account, not as nominee or
agent, and not with a view to the resale or distribution of any part thereof.

 

(e)             Accredited Investor and Investment Experience. The Noteholder is
an “Accredited Investor,” as such term is defined in Regulation D promulgated
under the Securities Act of 1933, as amended (the “Securities Act”). The
Noteholder represents that is and its representatives are experienced in
evaluating and investing in private placement transactions of securities of
companies in a similar stage of development as the Company and that the
Noteholder can bear the economic risk of an investment in the Exchange Shares
and has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the investment in the Exchange
Shares.

 

7.               Calculation of Exchange Shares. The number of Exchange Shares
to be issued in the debt Exchange shall equal the Conversion Amount divided by
$0.175 per share.

 

 

 



 4 

 

 

8.               Covenants.

 

(a)             Removal of Legend. The Company covenants to cause its transfer
agent to remove any restrictive legends on the Exchange Shares within two
business days of the date when such Exchange Shares are freely transferrable by
the Noteholder under Rule 144 of the Securities Act.

 

(b)             Indemnification. Each party shall defend, indemnity and hold
harmless the other party and its officers, directors, employees, owners,
insurers and agents against all obligations, demands, claims and liabilities
claimed or asserted by any other party (collectively, “Claims”) in connection
with the transactions contemplated by this Debt Exchange Agreement. The Company
agrees to promptly reimburse the Noteholder for its reasonable costs and
expenses, including attorneys’ fees and legal expenses, incurred in connection
with the enforcement of this Debt Exchange Agreement.

 

(c)             Continuous Listing of Exchange Shares. The Company will use
commercially reasonable efforts to continue the listing and trading of its
Common Stock on the OTCQB, or on a national securities exchange, and, in
accordance therewith, will use commercially reasonable efforts to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the OTCQB, or such national securities exchange, as
applicable.

 

9.               Termination. This Debt Exchange Agreement may be terminated at
any time prior to the Closing:

 

(a)             by the mutual written consent of the Company and the Noteholder;

 

(b)             by the Noteholder by written notice to the Company if the
Noteholder is not then in material breach of any provision of this Debt Exchange
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by the Company pursuant to
this Debt Exchange Agreement that would give rise to the failure of any of the
conditions specified in Section 4(a) and such breach, inaccuracy or failure has
not been cured by the Company within two days of the Company’s receipt of
written notice of such breach from the Noteholder;

 

(c)             by the Company by written notice to the Noteholder if the
Company is not then in material breach of any provision of this Debt Exchange
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by the Noteholder pursuant
to this Debt Exchange Agreement that would give rise to the failure of any of
the conditions specified in Section 4(b) and such breach, inaccuracy or failure
has not been cured by the Noteholder within two days of the Noteholder’s receipt
of written notice of such breach from the Company; or

 

(d)             by the Company or the Noteholder in the event that (i) there
shall be any law that makes consummation of the transactions contemplated by
this Debt Exchange Agreement illegal or otherwise prohibited, or (ii) any
governmental authority shall have issued a governmental order restraining or
enjoining the transactions contemplated by this Debt Exchange Agreement, and
such governmental order shall have become final and non-appealable.

 

10.            Effect of Termination. In the event of the termination of this
Debt Exchange Agreement in accordance with Section 9, this Debt Exchange
Agreement shall forthwith become void and there shall be no liability on the
part of any party hereto except:

 

(a)             as set forth in this Section 10 and Section 9(d) hereof; and

 

(b)             that nothing herein shall relieve any party hereto from
liability for any willful breach of any provision hereof.

 

For the sake of clarity, (i) until the Closing, the Convertible Note, and the
parties’ rights and obligations thereunder, shall remain in effect in accordance
with their respective terms, (ii) in the event that this Debt Exchange Agreement
is terminated, the Convertible Note, and the parties’ rights and obligations
thereunder, shall remain in effect in accordance with their respective terms,
and (iii) nothing herein shall alter, diminish or otherwise affect the rights of
the Additional Noteholders.

 

11.            Miscellaneous.

 

(a)             Survival of Representations, Warranties and Covenants. The
warranties, representations and covenants of the Company and of the Noteholder
contained in or made pursuant to this Debt Exchange Agreement shall survive the
execution and delivery of this Debt Exchange Agreement and the Closing.

 

 

 



 5 

 

 

(b)             Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Debt Exchange Agreement shall inure to the benefit
of and be binding upon the respective successors and assigns of the parties.
Nothing in this Debt Exchange Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Debt Exchange Agreement, except as expressly provided in
this Debt Exchange Agreement.

 

(c)             Governing Law. This Debt Exchange Agreement is to be construed
in accordance with and governed by the internal laws of the State of Florida
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
[Florida].

 

(d)             Counterparts. This Debt Exchange Agreement may be executed in
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument. Signatures received by
pdf shall be deemed to be original signatures.

 

(e)             Titles and Subtitles. The titles and subtitles used in this Debt
Exchange Agreement are used for convenience only and are not to be considered in
construing or interpreting this Debt Exchange Agreement.

 

(f)              Notices. Except as may be otherwise provided herein, all
notices, requests, waivers and other communications made pursuant to this Debt
Exchange Agreement shall be in writing and shall be conclusively deemed to have
been duly given (a) if delivered personally, when received, (b) if transmitted
by facsimile or email, on the date of transmission with receipt of a transmittal
confirmation, or (c) if by international courier service, on the second (2nd)
business day following the date of deposit with such courier service, or such
earlier delivery date as may be confirmed in writing to the sender by such
courier service. A party may change or supplement the addresses provided in this
Debt Exchange Agreement, or designate additional addresses, for purposes of this
Section 11(f) by giving the other party written notice of the new address in the
manner set forth above.

 

(g)             Amendments and Waivers. Any term of this Debt Exchange Agreement
may be amended and the observance of any term of this Debt Exchange Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Noteholder.

 

(h)             Severability. If one or more provisions of this Debt Exchange
Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Debt Exchange Agreement and the balance of this Debt
Exchange Agreement shall be interpreted as if such provision were so excluded
and shall be enforceable in accordance with its terms.

 

(i)              Entire Agreement. This Debt Exchange Agreement and the
documents referred to herein constitute the entire agreement among the parties
with respect to the subject matter hereof and no party shall be liable or bound
to any other party in any manner by any warranties, representations or covenants
except as specifically set forth herein or therein.

 

[Signature Page Follows]

 

 

 

 

 

 



 6 

 

 

IN WITNESS WHEREOF, the undersigned, being the duly authorized representative of
the Company, has executed this Debt Exchange Agreement as of the date set forth
above.

 

  COMPANY:       GROM SOCIAL ENTERPRISES, INC.           By:   Name:   Title:

 

 

 

 

 

 

 

 

 



 7 

 

 

The undersigned, desiring to enter into the Debt Exchange Agreement, as of the
date set forth above, hereby agrees to convert the entire Conversion Amount set
forth below into the number of Exchange Shares set forth below. The undersigned
specifically acknowledges having read the representations section in the Debt
Exchange Agreement entitled “Representations and Warranties of the Noteholder”
and hereby represents that the statements contained therein are complete and
accurate with respect to the undersigned.

 

NOTEHOLDER (individual)   NOTEHOLDER (entity)       Signature   Name of Entity  
    Print Name   Signature       Signature (if Joint Tenants or Tenants in
Common)   Print Name     Title       Date of Purchase   Date of Purchase      
Principal Amount of Convertible Note   Principal Amount of Convertible Note    
  Interest Rate (per annum)   Interest Rate (per annum)       Maturity Date  
Maturity Date       Conversion Rate   Conversion Rate       Conversion Amount  
Conversion Amount       Number of Exchange Shares (@ $0.175 per share)   Number
of Exchange Shares (@ $0.175 per share)

 

 

 

 

 



 8 

